Citation Nr: 0109153	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of residuals, injury, left wrist, currently 
rated noncompensable.

2.  Evaluation of patella-femoral syndrome, right knee, with 
medial meniscus tear, currently rated 10 percent disabling.

3.  Evaluation of patella-femoral syndrome, left knee, 
currently rated 10 percent disabling.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

National Personnel Records Center document received in August 
1998 indicates that the appellant was on active duty from 
June to October 1976.  Other service records indicate that he 
had additional dates of active duty, active duty for 
training,  and inactive duty training in the Puerto Rico Air 
National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

In May 2000, the appellant was notified that his appeal was 
being transferred to the Board.  In June 2000, the Board 
received additional records which have not been considered by 
the RO.  The appellant submitted a waiver of RO consideration 
for some (Dr. Rojas' treatment records), but not all of the 
additional records.  In accordance with 38 C.F.R. 
§ 20.1304(c), this claim is therefore REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO is directed to consider the new 
evidence and readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




